             Case 5:17-cr-00238-F Document 192 Filed 03/23/21 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA


    UNITED STATES OF AMERICA,                    )
                                                 )
                  Plaintiff,                     )
                                                 )
    -vs-                                         )       Case No. CR-17-0238-02-F
                                                 )
    ALEXIS HERNANDEZ,                            )
                                                 )
                  Defendant.                     )

                                            ORDER

           On March 1, 2021, the court entered an order dismissing defendant, Alexis
Hernandez’s motion for sentence reduction under 18 U.S.C. § 3582(c)(1)(A)(i) for
lack of jurisdiction. Doc. no. 190. The court found that defendant had not satisfied
the exhaustion or the 30-day lapse requirement of § 3582(c)(1)(A).
           The court is in receipt from defendant of a “Reply to Honorable Court’s Order
Regarding Defendant’s Compassionate Release Motion.” Doc. no. 191. Upon
review, the court construes the filing as a motion to reconsider the court’s March 1st
order.1
           “Motions to reconsider are proper in criminal cases even though the Federal
Rules of Criminal Procedure do not specifically provide for them.” United States v.
Christy, 739 F.3d 534, 539 (10th Cir. 2014). “A motion to reconsider may be granted
when the court has misapprehended the facts, a party’s position, or the law.” Id.


1
  The motion is timely since it was filed within 14 days after the entry of the court’s order. See,
e.g., United States v. Randall, 666 F.3d 1238, 1243 (10th Cir. 2011) (motion to reconsider order
granting or denying a sentence modification under 18 U.S.C. § 3582(c)(2) must be brought within
the time granted to appeal that order under Rule 4(b), Fed. R. App. P.).
            Case 5:17-cr-00238-F Document 192 Filed 03/23/21 Page 2 of 2




“Specific grounds include: ‘(1) an intervening change in the controlling law, (2) new
evidence previously unavailable, and (3) the need to correct clear error or prevent
manifest injustice.’” Id. (quoting Servants of Paraclete v. Does, 204 F.3d 1005, 1012
(10th Cir. 2000)). “A motion to reconsider should not be used to revisit issues already
addressed or advance arguments that could have been raised earlier.” Id.
        The motion to reconsider filed by defendant does not present any
circumstance that would justify reconsideration of the court’s prior ruling dismissing
his § 3582(c)(1)(A)(i) motion for lack of jurisdiction. Defendant does not base
reconsideration of the court’s March 1st order on any intervening change in
controlling law, nor does he bring to light any new evidence previously unavailable
to him. Defendant seeks to revisit issues already addressed or advance arguments
that could have been raised earlier. Further, defendant has not shown the need to
correct clear error or prevent manifest injustice. Therefore, the court concludes that
defendant’s motion should be denied.
        Accordingly, defendant, Alexis Hernandez’s “Reply to Honorable Court’s
Order Regarding Defendant’s Compassionate Release Motion,” filed March 15,
2021 (doc. no. 191), construed as a motion to reconsider the court’s March 1, 2021
order, is DENIED.
        IT IS SO ORDERED this 23rd day of March, 2021.




17-0238p046 (Hernandez).docx




                                          2
